                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION - FLINT
IN RE:
          SHARON ANN LEFFERTS                          BANKRUPTCY NO.: 20-31653-JDA
                                                       CHAPTER 7
                                                       HONORABLE JOEL D. APPLEBAUM
              DEBTOR
______________________________________/
MELISSA DIGIAMBERDINE (P68198)
Attorney for Debtor
5080 W. Bristol Road, Suite 4
Flint, MI 48507
(810) 600-1534

CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 726-1000                                    /

               RESPONSE TO MOTION FOR REDEMPTION UNDER 11 U.S.C. § 722

          Prestige Financial Services, Inc. (“Creditor”), in response to Debtor's Motion for Redemption

Under 11 U.S.C. § 722 regarding a 2007 Honda Accord, states as follows:

          1.     As to Paragraph 1, the Creditor neither admits nor denies and leaves the Debtor to her

proofs.

          2.     As to Paragraph 2, the Creditor neither admits nor denies and leaves the Debtor to her

proofs.

          3.     As to Paragraph 3, the Creditor denies that the fair market value of the vehicle is $200.00.

Based on the NADA Official Used Car Guide, Creditor asserts that the value of the vehicle is

approximately $4,925.00.

          4.     As to Paragraph 4, the Creditor neither admits nor denies and leaves the Debtor to her

proofs.




      20-31653-jda        Doc 19     Filed 11/16/20     Entered 11/16/20 14:33:14        Page 1 of 2
     5.     As to Paragraph 5, no response is required.

     In conclusion, the Creditor prays that the Court deny Debtor's Motion for Redemption.

                                          O’REILLY RANCILIO P.C.

                                          /s/ Craig S. Schoenherr, Sr.
                                          ______________________________________
                                          CRAIG S. SCHOENHERR, SR. (P32245)
                                          Attorney for Creditor
                                          O’REILLY RANCILIO P.C.
                                          Sterling Town Center
                                          12900 Hall Road, Suite 350
                                          Sterling Heights, MI 48313-1151
                                          (586) 726-1000
                                          ecf@orlaw.com
DATED: November 16, 2020




     20-31653-jda    Doc 19    Filed 11/16/20     Entered 11/16/20 14:33:14      Page 2 of 2
